United States Court of Appeals
                                                                                  Fifth Circuit

                      IN THE UNITED STATES COURT OF APPEALS
                                                                                F I L E D
                                                                              November 16, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                            Charles R. Fulbruge III
                                      No. 04-50042                                  Clerk
                                  Conference Calendar
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
TERRANCE OPEL POWELL also known as, Bobo
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Midland
                           ---------------------
        ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the Appellee’s motion to reinstate this

Court’s      prior      affirmance        of    the     Appellant’s         conviction           and

sentence is granted.

       IT IS FURTHER ORDERED that Appellee’s alternative motion to

extend      the    time    to    file     Appellee’s        supplemental         brief     until

fourteen (14) days from this Court’s denial of the motion to

reinstate prior affirmance is denied as moot.



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.